Title: From John Adams to Arthur St. Clair, 18 May 1799
From: Adams, John
To: St. Clair, Arthur



(copied)Sir
Quincy May 18th 1799.

I thank you for your favor of April 8th. & especially for the pamphlet inclosed with it. I have read it with great pleasure, as a masterly refutation of its antagonist, in the style & manner of a gentleman, & seasoned with no more than was useful and agreeable of attick salt. Happy am I to find such just sentiments countenanced encouraged & prevailing in the North Western territory—Although your wish, that my writings were more generally read is very flattering to me, I am nevertheless not very confident that they will do much good. Mankind will not learn wisdom by experience in matters of government. They get rid of all such systems by slight sarcasms, & say that theory is in favor of  democracy. I say that theory is  altogether in favor of mixed governments as well as experience. But I am not about  to write a lecture
With much esteem I have the honor to be / Sir your most obedient & humble Servant
John Adams